Citation Nr: 1709035	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a pulmonary disability manifested by breathing problems, to include asthma and bronchitis, to include as due to asbestos exposure.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for high blood pressure, a pulmonary disability, and hearing loss.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

At the outset, with respect to all claims, it appears that not all of the Veteran's VA treatment records have been associated with the claims file.  To date, the only VA treatment records associated with claims file are records from the VA West Los Angeles Medical Center and associated outpatient clinics dated from October 2006 to August 2007, and the Atlanta VA Medical Center and associated outpatient clinics dated from November 2007 to June 2008.  However, the March 2016 VA audiological examination report indicated that the Veteran "reported that he first sought treatment for hearing problems when he came to the VA in 2010," and that he was subsequently issued his first and only pair of hearing aids in July 2014.  This suggests the existence of VA treatment records dated beyond June 2008.  Thus, on remand, updated VA treatment records from the VA West Los Angeles Medical Center and the Atlanta VA Medical Center, to include all associated outpatient clinics, since June 2008 should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

With respect to the issue of entitlement to service connection for hypertension, the Board's December 2015 Remand instructed that the Veteran be scheduled for a VA examination to determine the nature and etiology of his current high blood pressure.  Pursuant to the Board's December 2015 Remand, the Veteran was provided with a VA hypertension examination in April 2016, at which time he was diagnosed as having hypertension.  The examiner opined that the Veteran's diagnosed hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner stated that there was no medical evidence or research that supported hypertension as associated with exposure to Agent Orange, and that hypertension was not a VA presumptive disease associated with Agent Orange exposure.  

However, the Board notes that the Veteran has also been awarded entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board notes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  Specifically, current thinking is that the experience of trauma brings about neurochemical changes in the brain, and that these changes may have biological, as well as psychological and behavioral, effects on one's health.  For example, these neurochemical changes may create a vulnerability to hypertension and atherosclerotic heart disease that could explain in part the association with cardiovascular disorders.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  As such, on remand a medical opinion should be obtained as to whether the Veteran's service-connected PTSD caused or aggravated his hypertension.

With respect to the issue of entitlement to service connection for a pulmonary disability, the Board's December 2015 Remand instructed that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed respiratory disabilities.  Pursuant to the Board's December 2015 Remand, the Veteran was provided with a VA Respiratory Conditions examination in April 2016, at which time the Veteran was diagnosed as having asthma and dyspnea with exertion.  However, rather than providing an etiological opinion with respect to the diagnosed asthma, the examiner indicated that, "The condition claimed, asbestosis, was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of this conclusion, the examiner explained that, "The veteran does has not evidence of asbestos related disease.  The chest x-ray dated 2/2015 was negative for pleural plaques or interstitial lung disease.  The pulmonary function studies dated 4/7/2016 were normal.  There was no evidence of restrictive lung disease.  Diffusion studies were also normal.  Asbestosis is characterized by interstitial pulmonary fibrosis.  The fibrosis is caused by inflammation that occurs in the lung due to the inhalation of the asbestos fibers.  The veteran's findings do not meet the criteria for asbestosis."

The Board emphasizes that although the examiner provided a negative opinion as to asbestosis, the examiner failed to provide any opinion as to the likelihood that the Veteran's diagnosed asthma and dyspnea were incurred in or otherwise related to service.  Moreover, the Board notes that the Veteran's VA treatment records document diagnoses of chronic obstructive pulmonary disease (COPD).  However, this diagnosis was not addressed by the April 2016 VA examiner.  For the purposes of this adjudication, any diagnosis rendered during the appeal period, i.e., since the Veteran filed his claim, is considered a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, an opinion as to the etiology of the Veteran's diagnosed COPD must also be obtained. 

Finally, with respect to the issue of entitlement to service connection for hearing loss, the Board's December 2015 Remand directed that the Veteran be provided with another VA audiological examination, and that the examiner express an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was caused by or otherwise etiologically related to service.  In rendering the requested opinion, the examiner was explicitly directed to consider the Veteran's assertions that he was exposed to engine noise during active service.  Pursuant to the Board's December 2015 Remand instructions, the Veteran was provided with another VA audiological examination in March 2016, at which time he was diagnosed as having bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  In support of this opinion, the examiner indicated that, "There were no complaints of or treatment for impaired hearing in-service. Veteran reported working as a maintenance mechanic with the use of hearing protection in service and working for UPS for 18 years with using of hearing protection and potentially hazardous noise in 'some areas'."  

However, in his July 2011 substantive appeal, the Veteran expressly contradicted the March 2016 examiner's characterization.  Specifically, the Veteran indicated that, "As for my hearing loss when I was in the engine room of an old ship that was built in thirty's or fourth's it was a very noises place and no ear protection rule in place.  In this report you made the point that because I worked as a machinist for 25 years my hearing loss could have been cause by that.  In all those years the places I worked had a mandatory ear protection program in place."  Contrary to the March 2016 VA examination report, this suggests that the Veteran did not wear hearing protection while on active duty, as opposed to his post-service civilian occupation where there was a mandatory ear protection program.  A review of the Veteran's service personnel records confirm that he served as a machinist's mate aboard the USS Princeton (LPH-5) from June 1964 to January 1968.  

The undocumented statements relied upon by the March 2016 VA examiner are inconsistent with the Veteran's previous statements in his July 2011 substantive appeal, in which he endorsed exposure to acoustic trauma in the absence of hearing protection in service, while indicating that ear protection was mandatory at his post-service civilian occupation.  Accordingly, absent any documentation in the March 2016 examination report of the Veteran's new statements concerning post-service noise exposure or acknowledgement of the Veteran's prior statements regarding the lack of hearing protection in service versus mandatory hearing protection in his post-service civilian occupation, the Board must find that the examiner did not properly consider the Veteran's lay statements regarding service and post-service noise exposure.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating an opinion based upon an inaccurate factual premise had no probative value).  As the March 2016 opinion is inadequate, another remand is required. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's updated VA treatment records from the VA West Los Angeles Medical Center, to include all associated outpatient clinics, dated from August 2007 to the present, and the Atlanta VA Medical Center, to include all associated outpatient clinics, dated from June 2008 to the present, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his service-connected hypertension.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  After review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his PTSD.

Aggravation is defined as the permanent worsening beyond the natural progression of the disease.

Any opinion rendered must be supported by a full and complete rationale.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed asthma and COPD.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report that the record has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
With respect to the Veteran's diagnosed asthma and COPD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that either disability was either incurred in or is otherwise related to the Veteran's period of active duty service.

A complete rationale should be provided for all opinions given.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner should note the Veteran's reports concerning in-service and post-service noise exposure and symptomatology.  Then the examiner is asked to opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service acoustic trauma.

In rendering the requested opinion, the examiner must not rely solely on the absence of documented hearing loss in service as the basis for a negative opinion.  The examiner must consider and discuss the Veteran's statements in his July 2011 substantive appeal, in which he endorsed exposure to acoustic trauma in the absence of hearing protection in service, while indicating that ear protection was mandatory at his post-service civilian occupation.  If a cause of the Veteran's hearing loss is determined to be something other than his in-service noise exposure, then the examiner must provide a detailed explanation as to why this is so.  All opinions should be accompanied by a complete rationale.

5.  Notify the Veteran that he must report for the scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

6.  After conducting any additional development deemed necessary, readjudicate the claims considering all the evidence of record.  If any benefit requested on appeal is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




